Citation Nr: 1542034	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  02-08 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability to include post traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for a left lower jaw disability.  

3.  Entitlement to service connection for a left frontal lobe disability.  

4.  Entitlement to service connection for a cervical spine disability.  

5.  Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The Veteran had active military service from December 1976 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  An October 2001 rating decision denied service connection for a psychiatric disorder.  A November 2010 rating decision denied service connection for a left lower jaw disability and a left frontal lobe disability to include seizures.  A June 2013 rating decision denied service connection for cervical spine and lumbar spine disabilities.   

In July 2003, May 2005, September 2005, October 2006, October 2007, and April 2010, the Board remanded the issue of service connection for a psychiatric disorder to the agency of original jurisdiction (AOJ) for additional development including affording the Veteran examinations and scheduling the Veteran for a Board hearing at the local RO.  The AOJ afforded the Veteran VA psychiatric examinations in September 2004, December 2005, and September 2009 and the adequacy of the examinations is discussed in further detail below.  The Veteran was given an opportunity to appear at a hearing before the Board but he cancelled the hearing.  Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's Remand.  Stegall v. West, 11 Vet. App. 268   (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).

In correspondence received in April 2005, the Veteran requested a hearing before a Veterans Law Judge at his local RO.  In May 2005, September 2005, October 2006, and October 2007, the Board remanded this case for, among other actions, the scheduling of such a hearing.  The record shows that the Veteran was scheduled for a hearing before the Board at a local RO in March 2011 and September 2011 and the Veteran requested the Board hearing to be rescheduled in both instances.  In September 2011, the Board granted the Veteran's motion for a new hearing.  A Board hearing was scheduled in November 2014, but the Veteran cancelled this hearing and did not request a new hearing be scheduled.  The Board finds that the hearing request has been withdrawn and appellate review may proceed.  38 C.F.R. § 20.702(e) (2015).  

In August 2007, the Veteran's representative submitted a waiver of initial consideration of any additional evidence by the AOJ.  38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  The Veteran has not been diagnosed with PTSD in accordance with the American Psychiatric Association  Diagnostic and Statistical Manual for Mental Disorders, 4th ed., that is related to a verified stressor event or related to the Veteran's fear of hostile military or terrorist activity or personal assault in active service.  The Veteran did not engage in combat with the enemy and there are no current diagnoses of delusional disorder or adjustment disorder.  
 
2.  The Veteran's current psychiatric disorders diagnosed as dysthymia and panic disorder first manifested many years after service separation and are not related to disease or injury or other event in active service.  

3.  During active service, the Veteran had his wisdom teeth removed.  

4.  The Veteran does not have a current left jaw disability. 

5.  The Veteran does not have a current left frontal lobe disability.

6.  The evidence of record makes it less likely than not that a seizure disorder is related to disease or injury or other event in active service including the wisdom teeth removal.  

7.  During active service, the Veteran was treated for low back pain in June 1980 and reported having recurrent back pain upon separation examination in September 1980, but a low back disability was not diagnosed during active service, x-rays the lumbar spine in September 1980 revealed no significant abnormalities, and a physical examination of the lumbosacral spine in September 1980 was normal.      

8.  Symptoms of a lumbar spine disability are not shown to be chronic or continuous since service separation, and the Veteran's currently diagnosed lumbar spine disability diagnosed as degenerative disc disease did not manifest to a degree of 10 percent within a year of service separation. 

9.  The evidence of record makes it less likely than not that the Veteran's current lumbar spine disability to include degenerative disc disease is related to disease or injury or other event in active service. 

10.  Symptoms of a cervical spine disability were not chronic in service and have not been continuous since service separation, and the Veteran's current cervical spine did not manifest to a degree of 10 percent within a year of service separation. 

11.  The evidence of record makes it less likely than not that the Veteran's current cervical spine disability diagnosed as degenerative disc disease is related to disease or injury or other event in active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria for service connection for an acquired psychiatric disability, to include dysthymia and panic disorder, are not met.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015). 

3.  The criteria for service connection for a left jaw disability are not met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

4.  The criteria for service connection for left frontal lobe disability, to include a seizure disorder, are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

5.  The criteria for service connection for a lumber spine disability to include degenerative disc disease are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

6.  The criteria for service connection for a cervical spine disability to include degenerative disc disease are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Regarding the claim for service connection for a psychiatric disorder, the RO provided notice letters to the Veteran in July 2001, prior to the initial adjudication of the claim, and in May 2003, August 2003, October 2005, March 2006, November 2006, and November 2007.  The November 2006 letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection for PTSD to include as due to personal assault.  

Regarding the claims for service connection for a left jaw, left frontal lobe, lumbar spine, and cervical spine disabilities, the RO provided notice letters to the Veteran in January 2009 and July 2012, prior to the initial adjudication of the claims. 

The letters notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The Veteran was provided with notice of the type of evidence necessary to establish a disability rating and effective dates in the letter.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The claim for service connection for a psychiatric disorder was readjudicated in a November 2009 supplemental statement of the case, thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record establishes that the Veteran has been afforded a meaningful opportunity to participate in the adjudication of his claims.  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claims at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  All available service treatment records were obtained.  VA treatment records, Social Security Administration records, and private medical records identified by the Veteran are associated with the claims file.  The RO made reasonable efforts to verify or corroborate the claimed PTSD stressor events.  The RO obtained service personnel records.  The RO provided VA Forms 21-0781 to the Veteran.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  In March 2006, July 2006, December 2007, and November 2009, the Veteran specifically informed VA that he had no additional evidence or information to submit in support of his claims.  

The Veteran underwent VA examinations in July 2001, September 2004, December 2005, and September 2009, and a separate VA medical opinion was obtained in March 2006, addressing the nature and etiology of the claimed psychiatric disorder to include PTSD.  The Veteran underwent VA examinations in August 2010 and August 2012 to address the nature and etiology of the claimed left jaw, left frontal lobe, cervical spine, and lumbar spine disabilities.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiners provided medical opinions as to whether the Veteran currently had a diagnosis of the claimed disabilities and whether any current disability was related to active service.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that for these reasons, the Veteran has been afforded adequate examinations. 

Additionally, neither the Veteran, nor his representative, has challenged the adequacy of the examinations obtained for these issues.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  

2.  Service Connection Laws and Regulations

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In this case, a disease of the nervous system, arthritis, and psychoses are listed among the "chronic diseases" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2015).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C. § 1154(b) (West 2014), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  The issue of whether any particular set of circumstances constitutes engagement in combat with the enemy for purposes of section 1154(b) must be resolved on a case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3). 

In order to grant service connection for PTSD to a non-combat veteran, there must be credible evidence to support the veteran's assertion that the stressful event occurred.  A stressor need not be corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors.  Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

38 C.F.R. § 3.304(f)(3), provides, in pertinent part, that if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(3). 

38 C.F.R. § 3.304(f)(3) further provides that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  38 C.F.R. § 3.304(f)(3).  In Patton v. West, 12 Vet. App. 272 (1999), the Court held that the special PTSD personal assault letter should be sent to the veteran in claims for service connection for PTSD based on personal assault as provided by VA policy.

Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by removing references to DSM-IV.  The amendments replace those references with references to the recently updated "DSM-5."  However, as the Veteran's claim was certified to the Board before August 4, 2014, the DSM-5 is not applicable to this case.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3, 4.7.  

3.  Analysis: Service Connection for a Psychiatric Disorder to include PTSD

The Veteran asserts that service connection is warranted for an acquired psychiatric disability that has been alternatively diagnosed as dysthymia disorder, panic disorder without agoraphobia, paranoid personality disorder, delusional disorder, borderline personality disorder, adjustment disorder, narcissistic personality disorder, and PTSD.

The Board, in reviewing the Veteran's claims file, observes that the Veteran, in statements in support of his claim, as well in treatment records, has asserted that while in service soldiers pointed guns at his face and choked him.  He also indicated that he experienced sexual assault in 1977 and sexual harassment in 1978 while stationed at Ft. Richardson, although he denied being a victim of rape.  In a March 2002 record, he asserted that the sexual harassment, which included teasing, looks, gestures, and pressure for dates, was ongoing and nearly constant for over a year.  According to the Veteran, the perpetrator, who was reportedly a Spec 4 Corporal/Sgt, put his wet finger into the Veteran's ear while threatening to assault him.  He further stated that he reported the sexual harassment to military authorities, including the company commander, the chaplain, and the Office of Judge Advocate General, but at the time there was no formal procedure in place for handling incidents of sexual harassment and as a result, the perpetrator did not receive any disciplinary action.

The service records show that the Veteran served with the U.S. Army from December 1976 to December 1980.  The Veteran's DD-214 indicates that his military occupation was small arms repairer.  There is no evidence that the Veteran engaged in combat with the enemy and he does not allege that he did.  He also has not asserted that any of his reported stressors relate to any fear of terrorist or hostile military activity.  

Service records show that the Veteran had difficulty adjusting to the military and working in his military occupation.  Service records show that he underwent counseling for his attitude and behavior as a soldier.  A September 1978 counseling record indicates that the Veteran was found to display a lack of motivation, initiative, and normal comprehension.  In another counseling statement dated the same day, it was noted that the Veteran lacked cooperation.  Service treatment records dated in September 1978 indicate that the Veteran sought medical treatment for shortness of breath and tearing when near smokers.  He reported that he was having many problems with his company.  It was noted that nothing could be done for the Veteran from a medical standpoint and the Veteran may be a good psychiatric evaluation.  Another record indicates that the Veteran was referred for psychiatric evaluation by Command for being withdrawn, not talking, and not answering questions.  The clinical observation was that the Veteran was totally uncooperative and spoke in a monotone manner.   

Service records show that the Veteran underwent psychiatric evaluation in October 1978.  It was noted that he was classified as a small arms repairer but was presently being used as a janitor.  The psychiatrist noted that the Veteran was not having a good adjustment to the environment: the Veteran stated that he did not like the work he was doing and wished he could be transferred to a new department and military occupation.  The assessment was occupational maladjustment.  Medication was not recommended at that time.  It was recommended that Command check into the possibility of transferring the Veteran to another department where he could be performing at 100 percent.  

An October 1978 service treatment record indicates that the Veteran reported having insomnia and difficulty sleeping.  An October 1978 record from the Office of the Chaplain indicates that the Veteran spoke with the Chaplain about his need for separate rations due to personal beliefs.  

In January 1979 the Veteran reported having a general feeling of tiredness, an inability to sleep well at night, and trouble with the meals in the mess hall.  The assessment was mild depression.  The recommendation was extracurricular physical and mental activity and Chaplain followup.  A March 1979 report from a behavioral science technician indicates that the Veteran had been seen at the community mental health on several occasions dating back to September 1978 and he was originally seen at the request of his Company Commander.  The behavioral science technician indicated that the Veteran demonstrated an inability to adequately cope with certain duty requirements then and now and it appeared that this inability had continued.  It was noted that the Veteran's occupational maladjustment appears to have been exacerbated by what the Veteran perceived as undue harassment at various command levels and the Veteran appears to have tried to manipulate his environment and failed, and instead of accepting that, he began projecting his feelings upon the Army.  The behavioral science technician indicated that the Veteran has been able to distinguish right from wrong and adhere to the right.  The behavioral science technician stated that Command may wish to take into consideration the Veteran's inability to adequately cope with stress in dealing with him judicially.   

A February 1979 record from a Chaplain indicates that the Veteran had a discussion with the Chaplain about his need to go to the chapel to pray daily.  The Chaplain indicated that he did not know if this was a real need or not.  A March 1979 record of counseling indicates that the Veteran was counseled regarding his behavior disorder which upset the normal function of the section.  An Article 15 was recommended for disobeying orders. 

An April 1979 service emergency room record indicates that the Veteran was brought to the emergency room by the military police after he was found sitting outside an officer's house reading a bible. It was noted that this was possible bizarre behavior and mildly inappropriate application of religion.  

A September 1979 service record indicates that the Veteran was referred to a behavioral science specialist for bizarre behavior and the Veteran appeared very passive aggressive.  

A June 1980 counseling form indicates that the Veteran refused to verbally answer questions by a Commanding Officer.  The Veteran was counseled that his refusal to an questions by a person or officer in the position of authority constituted a violation under the Uniform Code of Military Justice.   

An August 1980 service treatment record indicates that the Veteran had a bruise on his arm and he reported that an NCO attacked him.  The assessment was bruises.  An undated service treatment record indicates that the Veteran was referred by his Commanding Officer for being mute for 2 days following CQ duty over the weekend which the Veteran said violated his religious convictions.  It was noted that the Veteran had a history of Article 15s for difficulties in part due to phobia and questionable religious beliefs.  Mental status was intact.  It was noted that the above problems were not obsessive, but were inappropriate for military life.  It was noted that alternatives were discussed and a section 8 discharge was not acceptable.  

The separation examination dated in September 1980 indicates that the Veteran reported "yes" when asked if he had frequent trouble sleeping and nervous trouble of any sort.  The examiner noted that the Veteran's sleep and depression symptoms were related to interpersonal relationship problems.  Psychiatric examination was normal.  The Veteran separated from active service in December 1980.  

Private mental health treatment records from a county mental health services indicate that the Veteran sought mental health treatment from 1992 to 1994.  The 1992 mental health intake assessment indicates that the Veteran reported feeling pressure from everyone and wanting to kill someone at workers compensation.  He reported that injuries to the back and arm from 1990 were beginning to affect him.  In April 1993, he had thoughts of harming others.  See the April 1993 intake assessment.  In 1994, he reported that his lawyer recommended that he receive counseling because of his vague physical threats towards people in general.  See the April 1994 intake assessment.  The intake assessments indicated that the Veteran had potential for suicidal and homicidal ideation.  

A June 1992 record indicates that the Veteran had a dependent personality disorder.  A June 1992 diagnostic evaluation and treatment plan indicates that the Axis I diagnosis was deferred and the Axis II diagnosis was passive aggressive disorder with paranoid personality features.  A September 1992 record shows a diagnosis of adjustment disorder with depressed mood.  A September 1993 evaluation indicates that the Veteran did not have an Axis I diagnosis and his Axis II diagnosis was passive aggressive personality disorder which was the primary concern.  See also an April 1994 intake clinical assessment which shows no Axis I diagnosis and an Axis II diagnosis of passive aggressive disorder.  The Veteran discontinued mental health treatment in 1994.  

A January 1994 rehabilitation counselor report indicates that the Veteran appeared angry and despondent at his life situation and he focused much of the blame on his work related injury and the related benefits system in his state.  It was noted that his mental health counseling had stopped because he lost health insurance.  The conclusion was that the Veteran was not a candidate for vocational rehabilitation as he perceived himself to be unable to work and it was thought that he should be scheduled for a psychiatric evaluation to determine if posed a threat to himself or others.  

The Veteran filed for SSA disability benefits in 1994; he reported that he had been unable to work since November 1991.  A September 1994 SSA evaluation indicates that the Axis I diagnosis was delusional disorder and pain disorder associated with psychotic features and the Axis II diagnosis was avoidant, dependent, and obsessive personality traits.  A January 1995 and March 1995 SSA mental health evaluation indicated that the Veteran's diagnosis was severe personality disorder with marked impairment in general adaptive capacities and the capacity to interact with others.  The report indicates that there was no evidence of an organic mental disorder, schizophrenic or psychotic disorder, affective disorder, mental retardation or autism, an anxiety-related disorder, or somatoform disorder.  The report indicates that the Veteran had a personality disorder with inflexible and maladaptive traits.  The report further noted that the diagnosis of delusional disorder was not supported by findings and the findings were consistent with the personality disorders with paranoid features.  The Veteran claim for SSA benefits was denied in 1995.  

A March 1999 SSA psychological evaluation indicates that the Veteran had undergone a psychiatric evaluation in service because the Veteran sat outside his Battalions Commander's house with a bible because, the Veteran reported, the Army lied to him about his MOS; the Veteran had wanted to work in wildlife management but there was no such MOS in the army.  The report also noted that the Veteran had undergone counseling at a community mental health service and the Veteran had no psychiatric hospitalizations or psychotropic drugs.  The Axis I diagnosis was none and the Axis II diagnosis was personality disorder not otherwise specified with paranoid and narcissistic features.  The examining psychologist indicated that the Veteran appeared to have personality disorder that encompassed both paranoid and narcissistic features as well as avoidant features.  SSA benefits were granted in March 1999 and the primary diagnosis was personality disorder.  

The Veteran filed his claim for service connection for a psychiatric disorder in April 2001.  

A July 2001 VA psychiatric examination report indicates that the Veteran had no history of combat and the Veteran did not report personal assault.  The report indicates that the Veteran was currently on Effexor.  The Axis I diagnosis was adjustment disorder unspecified and chronic.  The Axis II diagnosis was narcissistic personality disorder.  The examiner indicated that there was evidence of intense chronic anger related to narcissistic injury.  The examiner stated that the essential aspect of the adjustment disorder was the intense anger he feels when he is not being treated as he expects and the anger is directly related to his narcissism.  The examiner indicated that without specific, independent information of the Veteran's military experience, it was not possible to link the adjustment disorder to the Veteran's military service.     

VA treatment records show the following diagnoses: PTSD in April 2002 and August 2003; dysthymia and personality disorder in March 2002; delusional disorder and panic attacks in March 2004, April 2004, and July 2004; anxiety in February 2002; and depression in May and June 2001.  A March 2002 VA mental health clinical assessment indicates that the Veteran was referred for military sexual trauma responses.  The Veteran reported sexual harassment and indicated that the experiences continued to bother him.  He stated that the government lied to him about his MOS and he had psychiatric problems in the military.  The Veteran reported having auditory hallucinations, nightmares, and panic attacks.  The Veteran reported sexual harassment in 1978 and sexual assault in 1977 but he denied rape.  The Axis I diagnosis was dysthymia and the Axis II diagnosis was personality disorder not otherwise specified.  The examiner indicated that the Veteran had depression, anxiety, delusions, hallucinations, and PTSD type symptoms.  

A September 2004 VA psychiatric examination report indicates that the Axis I diagnoses were dysthymic disorder and panic attack disorder.  The VA examiner, a psychiatrist, stated that the Veteran reported having some depression since service.  The Veteran reported that he was mistreated and lied to in service but the examiner indicated that the Veteran did not present as chronically depressed.  The examiner opined that the panic attacks were not related to service.    

The Veteran was afforded another VA psychiatric examination in December 2005.  The VA psychiatrist reviewed the claims folder and examined the Veteran.  The Axis I diagnoses were dysthymic disorder and panic disorder without agoraphobia in remission.  The Axis II diagnosis was paranoid personality disorder.  The VA examiner opined that the dysthymia was a chronic disorder and it did not appear to be related to service.  The examiner indicated that the Veteran did not appear to be delusional, but noted that he was filled with hatred.  In a March 2006 addendum opinion, the VA examiner indicated that the dysthymic disorder was not at least as likely as not related to active service.  The examiner stated that the depression was long standing and unrelated to a specific related incidents and the Veteran's chronic interpersonal difficulties are suggestive of longstanding personality disorder and are not due to military service.  

The Veteran was afforded another VA psychiatric examination in September 2009.  The VA psychiatrist reviewed the claims folder including the service treatment records, considered the Veteran's report of symptoms since service, and considered the Veteran's mental health and psychiatric history.  The VA examiner opined that the Axis I diagnoses in accordance with the DSM-IV was dysthymia and panic disorder and the Axis II diagnosis was paranoid disorder.  The VA examiner opined that the disorders were less likely related to military service.  

The weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV that is due to a verified stressor event or is related to personal assault, the Veteran's fear of hostile military or terrorist activity, or combat activity.  

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the DSM-IV as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

The evidence shows that the Veteran did not engage in combat with the enemy and he does not allege that he did.  He does not report any fear of terrorist or hostile military activity.  As noted, the Veteran asserts that he has PTSD due to mistreatment and sexual harassment in service.  Service records show that the Veteran had difficulty adjusting to life in the military and working in his military occupation.  An August 1980 service treatment record indicates that the Veteran had bruises on his arm and he reported being attacked by his NCO.  However, this attack was not corroborated.  The Veteran's claimed stressor events have not been corroborated.  See the August 2010 RO memo.  

The Board finds that the Veteran's own statements as to the claimed stressor events in service to have little or no credibility.  The Veteran's statements concerning the stressor events in service are competent since the Veteran is competent to describe observable and firsthand events.  However, the Veteran has little or no credibility for the following reasons.  The Veteran first reported the stressor event in connection for his claim for service connection for a psychiatric disorder in 2001, 20 years after service separation.  The record shows that the Veteran received mental health treatment in the 1990s and he did not mention the claimed stressor events prior to filing his claim for disability compensation.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996).

The Board also finds that there is no credible supporting evidence that the claimed in-service stressors occurred.  The RO determined that the Veteran's claimed stressor events were not verified in an August 2010 memorandum.  The Board concurs with this finding.  The Veteran's stressor events are not verified by either the service treatment records or the service records.  Thus, the statements by the Veteran are not sufficient to verify the claimed stressor events. 

The Board finds however, that the service records and service treatment records verify that the Veteran had difficulty adjusting to the military and underwent counseling and psychiatric evaluation due to his behavior.  There is evidence that the Veteran was unhappy with his MOS in service and that he believed the Army had lied to him.  However, these events do not support a current diagnosis of PTSD.  The weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV.  

VA treatment records dated in August 2003 and April 2002 mention a diagnosis of PTSD or at least PTSD like symptomatology.  However, it is not clear if these assessments are in accordance with DSM-IV.  For instance, the stressor event leading to this diagnosis of PTSD was not identified in the VA treatment records.  Moreover, the Veteran has undergone several VA psychiatric examinations since that time, but no diagnosis of PTSD has been made.  See the VA psychiatric examination reports dated in September 2009 (the report lists the DSM-IV diagnoses); December 2005, and September 2004.  A March 2002 VA mental health clinical assessment indicates that the Veteran was referred for military sexual trauma responses.  The Veteran reported sexual harassment and indicated that the experiences continued to bother him.  He stated that the government lied to him about his MOS and he had psychiatric problems in the military.  The Veteran reported having auditory hallucinations, nightmares, and panic attacks.  The Veteran reported sexual harassment in 1978 and sexual assault in 1977 but he denied rape.  The Axis I diagnosis was dysthymia and the Axis II diagnosis was personality disorder not otherwise specified.  The examiner indicated that the Veteran had depression, anxiety, delusions, hallucinations, and PTSD type symptoms.  A diagnosis of PTSD was not made.    

The Board finds the VA psychiatric examination reports in September 2009 (the report lists the DSM-IV diagnoses); December 2005, and September 2004, and the March 2002 VA mental health clinical assessment to have great evidentiary weight as the opinions reflect a comprehensive evaluation of the Veteran.  The VA psychiatrists considered the Veteran's psychiatric history, and interviewed and examined the Veteran.  The VA psychiatrists specifically considered whether the Veteran had an Axis I diagnoses in accordance with the DSM-IV.  Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9  (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case. 

The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners reviewed the claims folder and the Veteran's medical history, and provided a psychiatric diagnosis.  The VA examiners, as a psychologist or psychiatrists, have the skill and expertise to render a diagnosis.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

The Board finds that the VA evaluation reports and the March 2002 VA mental health evaluation are more probative than the VA treatment records showing a diagnosis of PTSD.  The VA examination reports and the March 2002 mental health clinical assessment are based upon a comprehensive examination of the Veteran and a comprehensive review of the Veteran's psychiatric history and treatment records and evaluations.  On the other hand, the VA treatment records dated in April 2002 and August 2003 only set forth a diagnosis of PTSD and do not indicate the basis of this diagnosis or whether it was in accordance with DSM-IV.    

The Veteran himself asserts that he has PTSD due to sexual harassment and mistreatment in service.  While the Veteran is competent to state that he has observable symptoms, he is not competent to render a medical or psychiatric diagnosis.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  See The American Psychiatric Association : Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), 37-45 (4th ed. 1994) (describing the multiaxial assessment and explaining that it allows for considerations of mental disorders, general medical conditions, psychosocial and environmental problems that can all contribute to the mental disorder).  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions. 

The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past).

The weight of the evidence shows that the Veteran does not have a current diagnosis of PTSD due to a verified stressor event or that is related to personal assault in service.  Accordingly, on this record, the evidence does not show that the Veteran has PTSD that was incurred in or is related to service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for PTSD is denied. 

The Board considers the appeal as encompassing not just PTSD, but other diagnosed psychiatric disorders reflected in the record to include dysthymia and panic disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (stating that the scope of a claim for service connection for one psychiatric disorder includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Thus, consistent with Clemons, and the current record, the Board will consider all claimed psychiatric disorders and current diagnoses as shown by the evidence of record.  

The Board finds that the weight of the competent and credible evidence establishes that the Veteran has current Axis I psychiatric diagnoses of dysthymia and panic disorder.  As discussed above, the Veteran underwent VA mental disorder examinations in September 2009, December 2005, and September 2004 and the Axis I diagnoses were consistently dysthymia and panic disorder.  The Board finds that the September 2009, December 2005, and September 2004 VA medical opinions to be highly probative since the VA examiners reviewed the claims folder, considered the Veteran's extensive medical and psychiatric history, examined the Veteran, and provided medical conclusions based upon the exam findings and history.  The Board has the duty to assess the credibility and weight to be given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The Board finds that the VA examiners have the expertise and skill, as psychologists or psychiatrists, to make a determination as to the Veteran's current psychiatric disorder.  A March 2002 VA mental health clinical assessment shows a diagnosis of dysthymia as well.     

The issue then becomes whether the Veteran's dysthymia or panic attack disorder either began during or was otherwise caused by his military service.  Unfortunately, the weight of the competent and credible evidence is against such a finding.  These diagnoses were not made in service.  There was evidence of mild depression in service but the service treatment records and service records show that the Veteran had occupational maladjustment and interpersonal relationship problems.  See the October 1978 psychiatric evaluation report and the September 1980 separation examination report.  Psychiatric examination at separation in September 1980 was normal.  The records shows that after service separation in December 1980, the Veteran did not undergo any mental health treatment until the 1990s and this treatment was precipitated by the Veteran's post service work related injury and the Veteran's thoughts of harming others.  See the 1992 to 1994 private mental health treatment records.   

The record shows that dysthymia and panic disorder were first diagnosed in 2002.  See the March 2002 VA mental health clinical assessment; the VA examination reports dated in September 2004, December 2005, and September 2009; and the January 1995 SSA mental health assessment which indicated there was no evidence of an organic mental disorder, a schizo or psychiatric disorder, an affective disorder, or an anxiety related disorder.  Such a lengthy time interval between service and the earliest post service clinical documentation of the symptoms or disability is of itself a factor for consideration against a finding that the disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Further, the VA examiners opined that the dysthymia and the panic disorder were not incurred in or related to active service.  See the September 2009 VA medical opinion, and the March 2005 VA examination and the March 2006 addendum opinion.  The Board finds the VA medical opinions to have great evidentiary weight as the opinions reflect a comprehensive evaluation of the Veteran and a comprehensive review of the Veteran's psychiatric history.  The VA psychologists considered the Veteran's relevant social, family, occupational, and educational history; interviewed and examined the Veteran; and reviewed his long history of psychiatric symptoms.  See Hernandez-Toyens, supra; Prejean, supra.  The medical opinions are based on sufficient facts and data.  See Nieves-Rodriguez, supra.  

The Veteran himself asserts that he has a psychiatric disorder that is caused by his service experiences.  As discussed above, the Veteran is not competent to render a medical or psychiatric diagnosis.  See Jandreau, supra.  Indeed, such an opinion requires interpretation of symptoms, knowledge of the mental health field and consideration of the effects of other medical conditions, psychosocial and environmental problems and other levels of functioning.  There is no evidence showing that the Veteran has medical expertise and he is not competent to provide any medical or psychiatric diagnoses or medical opinions.  He has not submitted medical evidence to support his contentions.  

In summary, the Board finds that the weight of the competent and credible evidence establishes that the current dysthymia and panic disorder did not manifest in service, the current psychiatric disorders first manifested many years after service separation, and are not medically related to injury or other incident of active service.  Accordingly, on this record, the claim of service connection for a dysthymia and panic disorder must be denied.  

The medical evidence shows current diagnoses of personality disorders.  The diagnoses include personality disorder not otherwise specified, borderline personality disorder, passive aggressive personality disorder, narcissistic personality disorder, and paranoid personality disorder.  However, VA regulations provide that congenital or developmental defects, such as personality disorders are not "diseases or injuries" in the meaning of applicable legislation for disability compensation purposes.  38 C.F.R. § 4.9 (2015).  Therefore the Veteran's personality disorders cannot be service connected.  

The medical evidence also shows diagnoses of delusional disorder and adjustment disorder.  See the VA treatment records dated in March 2005 (diagnosis of delusional disorder paranoid type); November 2007 (delusional disorder); a January 1994 SSA disability evaluation (which shows an Axis I diagnosis of delusional disorder), and a March 2004 VA treatment record (shows an Axis I diagnosis of delusional disorder versus schizophrenia, paranoid type).  A July 2001 VA examination report shows an Axis I diagnosis of adjustment disorder, unspecified, chronic and a September 1992 private medical record shows a diagnosis of adjustment disorder with depressed mood.    

However, the weight of the competent and credible evidence shows that the Veteran does not have current diagnoses of delusional disorder or adjustment disorder.  As discussed in detail above, the VA examinations in September 2004, December 2005 with the March 2006 addendum opinion, and September 2009 indicate that the Axis I diagnoses in accordance with DSM-IV were dysthymia and panic disorder.  Diagnoses of delusional disorder and adjustment disorder were not made.  Further the January 1995 SSA psychiatric evaluation report indicates that the previous diagnosis of delusional disorder was not supported by the findings of the examination and the assessment was severe personality disorder with marked impairment in general adaptive capabilities and capacity to interact with others.  The December 2005 VA examination report indicates that the Veteran did not appear delusional but he had hatred.  The diagnosis of adjustment disorder upon VA examination in July 2001 was not related to the diagnoses or symptoms in service.  The VA examiner stated that it was not possible to relate the adjustment disorder to service and an essential component to the adjustment disorder was the intense anger the Veteran felt when he feels he is not treated as he expects and the anger was directly related to the narcissism.  

In summary, the Board finds that the weight of the competent and credible evidence establishes that the current psychiatric disorders, dysthymia and panic disorder, did not manifest in service and the current psychiatric disorders first manifested many years after service separation and are not medically related to injury or other event of active service.  The Board finds that the weight of the competent and credible evidence establishes that the Veteran does not have a current diagnosis of PTSD, delusional disorder or adjustment disorder.  

Accordingly, on this record, the claim of service connection for a psychiatric disorder diagnosed as dysthymia, panic disorder, PTSD, delusional disorder, and adjustment disorder must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine cannot be applied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
4.  Analysis: Service Connection for a Left Jaw Disability and Left Frontal Lobe Disability

The Veteran asserts that service connection is warranted to a left jaw disability and a left frontal lobe disability due to wisdom teeth removal in service.  He asserts that he had wisdom teeth removed in service, this caused an infection and blood clot, and led to the claimed disabilities.  

Service treatment records show that the Veteran underwent surgical removal of the lower left wisdom tooth (number 17) under local anesthesia on December 18, 1979.  The radiograph showed a partially erupted the third molar which appeared fairly straight forward surgically.  The Veteran was seen in the clinic with symptoms of alveolar osteitis which it was explained means dry socket in layman's terms.  The socket was treated with a dry socket treatment on December 21, 1979.  The Veteran was seen in the clinic in December 26, 1979 with a note that the condition was healing well.  The dental records show that an oral surgery note on December 28, 1979 indicates that the dressing was lost and the Veteran was to return to the clinic as needed.  There were no further oral surgery followups.  See the service dental records and the September 2010 VA medical opinion.  

The service treatment records do not document treatment or diagnosis of a left jaw disability or left frontal lobe disability.  Upon separation examination in September 1980, physical examination of the head, face, mouth, and neurologic system was normal.  

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of a current jaw disability.  The August 2010 VA dental examination report indicates that on physical examination, the area of the wisdom teeth surgery was well healed.  There was no loss of bone, maxilla, or mandible.  There was no limitation of motion of the temporomandibular articulation.  The September 2010 VA addendum opinion indicates that there was no evidence of a jaw infection in service.  The VA physician, the Chief of Oral and Maxillofacial Surgery at a VA medical center, indicated that the Veteran did not suffer a lower jaw infection in service due to dental treatment in service.  The VA physician indicated that dry socket or aveolar osteitis was a temporary dental condition following tooth extractions and is more prominent in the lower 3rd molars (wisdom teeth).  The VA physician indicated that it occurs in 3 to 5 percent of surgical cases and is not an infection but it is due to loss of the blood clot after surgery.  The VA physician stated that many factors are believed to be the cause of the loss, many times it is smoking after surgery but this is not an infection.  

The Veteran has not submitted or identified evidence of a current diagnosis of the claimed lower jaw disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of a current left frontal lobe disability.  A May 2007 report of an electroencephalogram indicates that the electroencephalogram was abnormal, showing a burst of slow waves originating from the left temporal lobe.  A May 2007 MRI reflected no significant intracranial focal abnormality.  The May 2007 electroencephalogram report indicates that the Veteran has a recent history of what appear to be temporal seizures. 

The Veteran was afforded an August 2010 VA neurological examination.  The VA examiner reviewed the claims folder and the Veteran's medical history.   The VA examiner indicated that there was no documented frontal lobe damage per the EEG.  The VA examiner noted that there was a diagnosis of seizure disorder by history. 

VA outpatient followup records dated in June 2012 indicate that the assessment was partial seizure disorder.  The report indicates that an EEG in March 2012 was normal.  It was noted that a previous EEG was performed in May 2007 showed bursts of slow waves over the left hemisphere.  The June 2012 report indicates that this abnormality was no longer present, suggesting an improvement in whatever was responsible for the bursts at that time.  It was further noted that the Veteran was on Depakote, likely started for mood stabilizer and not seizures. 

A June 2012 addendum report by VA neurology consult indicates that seizure medications were not recommended unless there was new suspicious activity.  The neurologist indicated that as the Veteran never had any witnessed seizures in past, and likely had syncopal episodes, based on the fact that the past EEG was reported as abnormal because of burst of slow waves originating from the left temporal lobe (not exactly sharp waves or spikes), and that a recent EEG was normal, the Veteran could stay without seizure medication, but that if he experienced any suspicious seizure activity, he should let the health care providers know and a decision to start on medication should be reconsidered at that point. 

The Board finds that the weight of the evidence does not establish current diagnosis or objective findings of left frontal lobe damage or disability.  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer, 3 Vet. App. at 225.  

Without competent evidence of a diagnosed disability, service connection for the disorder cannot be awarded.  See Brammer; supra; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004) (holding that service connection requires a showing of current disability); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (holding that a grant of service connection requires that there be a showing of disability at the time of the claim, as opposed to sometime in the distant past). 

Accordingly, on this record, the competent evidence does not establish the presence of a left jaw disability or a left frontal lobe disability for VA purposes.  

Accordingly, the claim of service connection for a left jaw disability and a left frontal lobe disability is denied.

The Board finds that the weight of the evidence demonstrates that a seizure disorder did not manifest in service, is not caused by any in-service event or injury, and is not medically related to active service.  The weight of the evidence show that the Veteran does not currently have a seizure disorder.  There is evidence of a history of a seizure disorder.  As noted above, the August 2010 VA examination report indicates that there is a diagnosis of seizure disorder by history.  The VA examiner opined that the seizure disorder was not due to active service.  The VA examiner opined that a seizure disorder was not caused by or the result of the Veteran's wisdom tooth surgery in active service.  The VA examiner indicated that the medical literature shows that seizures are not caused by or related to or aggravated by dental wisdom teeth condition.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that a seizure disorder was incurred in or is related to active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a seizure disorder is denied.   

5.  Analysis: Service Connection for a Cervical Spine Disability and Lumbar Spine Disability

The Veteran contends that service connection is warranted for lumbar spine and cervical spine disabilities.  The service treatment records show that the Veteran was treated for low back pain in June 1980.  He reported that he had experienced back pain for three months.  It was noted that the pain was dull.  A diagnosis was not made.  Upon separation examination in September 1980, the Veteran reported experiencing recurrent back pain.  X-ray examination of the lumbar spine revealed no significant abnormalities and physical examination of the lumbosacral spine was normal.  

The service treatment records do not document complaints or treatment of a cervical spine disability.  Upon separation examination in September 1980, physical examination of the neck was normal.  The Veteran separated from active service in December 1980.  

Symptoms of a cervical spine disability were not chronic or continuous in active service.  The weight of the evidence shows that a lumbar spine or cervical spine disability did not manifest to a degree of 10 percent within a year of service separation.  Symptoms of a lumbar spine or cervical spine disability were not chronic or continuous since service separation.  The first indication of cervical spine symptoms was in August 1993.  An August 1993 VA treatment record indicates that the Veteran reported having pain in the central aspect of his neck and the pain radiated to the right side of his neck into the trapezium and down the forearm.  A December 1994 state disability physical evaluation report indicates that the Veteran reported having a five year history of arthralgia and he had complaints of discomfort in his neck.  Physical examination revealed that range of motion of the cervical spine was normal.  The assessment was multiple arthralgia.  The examiner noted that he could not appreciate any physical findings suggestive of the radiculopathy in the upper extremities.  An April 2008 VA treatment record indicates that the Veteran reported having neck pain with bilateral shoulder pain.  The examiner noted that it was probable degenerative disc disease with neuropathy of the left upper extremity.  An April 2008 x-ray examination showed mild discogenic and degenerative changes in the lower cervical spine.  MRI showed degenerative disc disease of the cervical spine from C5 to C7.  

The first indication of low back symptoms was in 1992.  A May 1992 private mental health treatment record notes that the Veteran reported having unlimited pain in the back.  A September 1994 SSA application indicates that the Veteran reported that his back hurt.  The evidence of record shows that the Veteran had stopped working in 1991 due to a work injury.  A March 2002 VA treatment record indicates that the Veteran reported having low back pain.  Physical examination revealed paraspinal tenderness in the lumbar region.   

The post service treatment records show that the first clinical evidence of cervical spine symptoms is in 1993, more than a decade removed from service.  The post service treatment records show that the first clinical evidence of lumbar spine symptoms is in 1992, also more than a decade removed from service.  Such a lengthy time interval between service and the earliest post service clinical documentation of the disability, while not dispositive, is of itself a factor that can weigh against finding that a disability is related to service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  The weight of the competent and credible evidence shows that the Veteran did not have chronic and continuous cervical spine and lumbar spine symptoms in service and since service separation.  Thus, service connection for cervical spine and lumbar spine disabilities on a presumptive basis under 38 C.F.R. § 3.307(a) or 38 C.F.R. § 3.303(b) is not warranted. 

The weight of the competent and credible evidence shows that the Veteran's current cervical spine and lumbar spine disabilities are not related to active service.  The Veteran was afforded a VA examination in August 2012.  The August 2012 VA examination report shows diagnoses of lumbar spine degenerative disc disease, degenerative disc disease of the cervical spine, and C7 cervical radiculopathy.  The VA examiner opined that it is not at least as likely as not the Veteran's current back condition is related to his in-service complaints.  The VA examiner stated that the rationale was that the Veteran's current back/spine complaints and symptoms do not correspond to the stated anatomic location and complaints of those in the claims file.  Rather, the Veteran is currently complaining about problems that are separate conditions and are not related to the complaints in service.  The VA examiner also opined that current cervical spine condition is less than likely as not (less than 50/50 probability) caused by or a result of the in service back complaint.   

The Board finds that the 2012 VA examination findings and opinion to be highly probative since the examiner reviewed the claims folder and the Veteran's medical history, considered the Veteran's report of symptoms and reported medical history, examined the Veteran, and provided medical conclusions based upon these findings.  Factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The VA examiner has the skill and expertise to render the medical opinion.  In evaluating the probative value of medical statements, the Board examines factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).  Moreover, this medical opinion has not been undermined or questioned by any other competent medical evidence.

The Veteran's lay assertions that his cervical spine and lumbar spine disabilities are related to active service are afforded no probative weight in the absence of evidence that the Veteran has the expertise to render opinions about medical matters.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Although the Veteran is competent to testify as to observable symptoms, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  See Layno, supra.  There is no evidence that the Veteran has medical expertise.  An opinion of etiology would require knowledge of the complexities of the musculoskeletal system and the various causes of spine disorders, and would involve objective clinical testing that the Veteran is not competent to perform.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, an opinion as to the cause of a cervical spine disability and how one musculoskeletal disability affects another falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1377 n.4 (lay persons not competent to diagnose cancer).  

The Board finds that the weight of the evidence demonstrates that the cervical spine disability and the lumbar spine disability did not manifest in service, are not caused by any in-service event or injury, and are not medically related to active service.  The weight of the evidence shows that these disabilities first manifested more than a decade after service separation.  Accordingly, the Board finds that the preponderance of the evidence is against a finding that cervical spine and lumbar spine disabilities were incurred in or are related to active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The claim for service connection for a cervical spine disability and a lumbar spine disability is denied.   





ORDER

Service connection for an acquired psychiatric disability to include dysthymia, panic disorder, PTSD, delusional disorder, and adjustment disorder is denied. 

Service connection for a left jaw disability is denied.

Service connection for a left frontal lobe disability to include a seizure disorder is denied. 

Service connection for a cervical spine disability is denied.

Service connection for a lumbar spine disability is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


